Mr. Justice Gary,
concurring. The Constitution of 1895 confers jurisdiction upon Circuit Judges: First, to hold the courts in their respective circuits. Second, to hold the Courts in the circuits within which, by rotation, they are then presiding. Third, to issue at chambers writs of habeas corpus, mandamus, quo warranto, certiorari, pro*564hibition, and interlocutory writs or orders of injunction. The Constitution also contains a provision that “the Judges of the Circuit Courts shall have such powers at chambers as the General Assembly may provide.” . Ordinarily, a Circuit Judge has no jurisdiction except in his own circuit or that in which by rotation he is then pre,siding. The Code provides for certain exceptions to this rule, but this case does not fall within those exceptions.
After a careful consideration of the various provisions bearing upon this question, it does not appear that there was an intention to confer upon Circuit Judges jurisdiction at chambers of proceedings in mandamus and prohibition more extensive as to territorial limit than is conferred in other cases — such, for instance, as habeas corpus, certiorari, quo warranto, and interlocutory writs or orders of injunction. I, therefore, concur in the conclusion announced in the opinion of Mr. Justice Jones.